PER CURIAM,
¶ 1. (on motion for reconsideration). Plaintiff-Appellant Donald Rumage moves for reconsideration of our decision in Rumage v. Gullberg, 2000 WI 53, 235 Wis. 2d 279, 611 N.W.2d 458, on grounds that the court overlooked a controlling fact appearing in the record. Rumage argues that Reinier Kemeling sold his residential property in a voluntary private sale, during a mortgage foreclosure redemption period, in contemplation of an imminent sheriffs sale. He argues that a sale under these circumstances was a sale under "compulsion," not an arms-length transaction under no compulsion that produces fair market value.
*845¶ 2. After careful consideration, we conclude that appellant's argument is without merit in this case. In ¶ 45 of the court's opinion we state: "Judge Simanek found no evidence of collusion or fraud between Kemel-ing and Burmeister." This sentence is herewith amended to read: "Judge Simanek found no evidence of compulsion, collusion or fraud between Kemeling and Burmeister." The record does not demonstrate that the circuit court's finding was clearly erroneous.
¶ 3. The motion for reconsideration is denied without costs.